DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 PREPARED INSURANCE COMPANY n/k/a LIGHTHOUSE PROPERTY
                INSURANCE CORPORATION,
                       Appellant,

                                     v.

               LIOR FRIEDMAN and SIVAN FRIEDMAN,
                           Appellees.

                              No. 4D21-3288

                              [August 4, 2022]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE19-018248.

   Joshua S. Beck of Beck Law, P.A., Boca Raton, for appellant.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Vyacheslav
Borshchukov of Vyacheslav Borshchukov, P.A., Ft. Lauderdale, for
appellees.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CONNER and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.